ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Dominion Virginia Power                     )       ASBCA No. 59346
                                            )
Under Contract No. SP0600-04-C-8253         )

APPEARANCES FOR THE APPELLANT:                      Albert B. Krachman, Esq.
                                                    Najib S. Latoff, Esq.
                                                     Blank Rome LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Col Robert J. Preston II, USAF
                                                     Acting Air Force Chief Trial Attorney
                                                    Marvin K. Gibbs, Esq.
                                                     Senior Trial Attorney

                                  ORDER OF DISMISSAL

       Appellant appealed from a 7 March 2014 contracting officer's final decision and
the Board docketed the appeal as ASBCA No. 59346. By motion dated 19 June 2014,
appellant requested to withdraw its appeal, stating that the 7 March 2014 decision had
been rescinded, rendering the appeal moot. Appellant further represented that
government counsel does not object to appellant's withdrawal of its appeal. Accordingly,
this appeal is dismissed without prejudice.

      Dated: 15 July 2014



                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59346, Appeal of Dominion Virginia
Power, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals